

	

		II

		109th CONGRESS

		1st Session

		S. 1319

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 28, 2005

			Mrs. Lincoln introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to improve the operation of employee stock ownership plans, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Employee Stock Ownership Plan

			 Promotion and Improvement Act of 2005.

		2.10 percent penalty tax

			 not to apply to certain S corporation distributions made on stock held by

			 employee stock ownership plan

			(a)In

			 generalClause (vi) of

			 section 72(t)(2)(A) of the Internal Revenue Code of 1986 (relating to general

			 rule that subsection not to apply to certain distributions) is amended by

			 inserting before the comma at the end the following: or any distribution

			 (as described in section 1368(a)) with respect to S corporation stock that

			 constitutes qualifying employer securities (as defined by section 409(l)) to

			 the extent that such distributions are paid to a participant in the manner

			 described in clause (i) or (ii) of section 404(k)(2)(A).

			(b)Effective

			 dateThe amendments made by

			 this section shall apply to distributions made after the date of the enactment

			 of this Act.

			3.ESOP dividend

			 exception to adjustments based on adjusted current earnings

			(a)In

			 generalSection 56(g)(4)(C)

			 of the Internal Revenue Code of 1986 (relating to disallowance of items not

			 deductible in computing earnings and profits) is amended by adding at the end

			 the following new clause:

				

					(v)Treatment of esop

				dividendsClause (i) shall

				not apply to any deduction allowable under section 404(k) if the deduction is

				allowed for dividends paid on employer securities held by an employee stock

				ownership plan established or authorized to be established before March 15,

				1991.

					.

			(b)Effective

			 dateThe amendment made by

			 this section shall apply to taxable years beginning after December 31,

			 1989.

			(c)Waiver of

			 limitationsIf refund or

			 credit of any overpayment of tax resulting from the application of the

			 amendment made by this section is prevented at any time before the close of the

			 1-year period beginning on the date of the enactment of this Act by the

			 operation of any law or rule of law (including res judicata), such refund or

			 credit may nevertheless be made or allowed if claim therefor is filed before

			 the close of such period.

			4.Amendments related to

			 section 1042

			(a)Deferral of tax

			 for certain sales to employee stock ownership plan sponsored by s

			 corporation

				(1)In

			 generalSection 1042(c)(1)(A)

			 of the Internal Revenue Code of 1986 (defining qualified securities) is amended

			 by striking C.

				(2)Effective

			 dateThe amendment made by

			 paragraph (1) shall apply to sales after the date of the enactment of this

			 Act.

				(b)Reinvestment in

			 certain mutual funds permitted

				(1)In

			 generalClause (ii) of

			 section 1042(c)(4)(B) of the Internal Revenue Code of 1986 (defining operating

			 corporation) is amended to read as follows:

					

						(ii)Financial

				institutions, insurance companies, and mutual fundsThe term operating corporation

				shall include—

							(I)any financial institution described in

				section 581,

							(II)any insurance company subject to tax under

				subchapter L, and

							(III)any regulated investment company if

				substantially all of the securities held by such company are securities issued

				by operating corporations (determined without regard to this

				subclause).

							.

				(2)Effective

			 dateThe amendment made by

			 paragraph (1) shall apply to sales of qualified securities after the date of

			 the enactment of this Act.

				(c)Modification to

			 25-Percent shareholder rule

				(1)In

			 generalSubparagraph (B) of

			 section 409(n)(1) of the Internal Revenue Code of 1986 (relating to securities

			 received in certain transactions) is amended to read as follows:

					

						(B)for the benefit of any other person who

				owns (after the application of section 318(a)) more than 25 percent of—

							(i)the total combined voting power of all

				classes of stock of the corporation which issued such employer securities or of

				any corporation which is a member of the same controlled group of corporations

				(within the meaning of subsection (l)(4)) as such corporation, or

							(ii)the total value of all classes of stock of

				any such

				corporation.

							.

				(2)Effective

			 dateThe amendment made by

			 paragraph (1) shall take effect on the date of the enactment of this

			 Act.

				5.Early distributions

			 from employee stock ownership plans for higher education expenses and

			 first-time homebuyer purchases

			(a)In

			 generalParagraph (2) of

			 section 72(t) of the Internal Revenue Code of 1986 (relating to 10-percent

			 additional tax on early distributions from qualified retirement plans) is

			 amended by adding at the end the following new subparagraph:

				

					(G)Distributions

				from employee stock ownership plans for higher education expenses and

				first-time homebuyer purchases

						(i)In

				generalDistributions made to

				the employee from an employee stock ownership plan (within the meaning of

				section 4975(e)(7)), the amount of which does not exceed the sum of—

							(I)qualified higher education expenses (as

				defined by paragraph (7)) reduced by the amount of such expenses taken into

				account under subparagraph (E), and

							(II)qualified first-time homebuyer

				distributions (as defined by paragraph (8)) reduced by the amount of such

				distributions taken into account under subparagraph (F).

							(ii)LimitationA distribution may only be taken into

				account under clause (i) if—

							(I)such distribution is in the form of either

				employer securities (within the meaning of section 409(l)) or cash proceeds

				resulting from the sale of such securities made not more than 180 days before

				the date of such distribution for the purposes of such distribution,

							(II)such securities so distributed or sold were

				held by such plan for at least 5 years before the date of such distribution or,

				if applicable, sale, and

							(III)the number of shares in each class of such

				securities so distributed or sold, when added to all previous distributions and

				sales of each such class of such securities for such purposes on behalf of such

				employee, does not exceed 10 percent of the aggregate number of shares of each

				class of such securities allocated to the account of such employee under such

				plan.

							(iii)Valuation of

				distributed securitiesFor

				purposes of clause (ii), the value of a security shall be the value of such

				security on the date of

				distribution.

						.

			(b)Conforming

			 amendments

				(1)Paragraph (7) of section 72(t) of such Code

			 is amended by striking paragraph (2)(E) and inserting

			 subparagraphs (E) and (G) of paragraph (2).

				(2)Paragraph (8) of section 72(t) of such Code

			 is amended by striking paragraph (2)(F) and inserting

			 subparagraphs (F) and (G) of paragraph (2).

				(c)Effective

			 dateThe amendments made by

			 this section shall apply to distributions made after the date of the enactment

			 of this Act.

			6.De minimis exception

			 to diversification of investment requirement

			(a)In

			 generalParagraph (28) of

			 section 401(a) of the Internal Revenue Code of 1986 (relating to additional

			 requirements relating to employee stock ownership plans) is amended by adding

			 at the end the following new subparagraph:

				

					(D)Exception for de

				minimis account balanceA

				plan shall not fail to meet the requirements of this subparagraph for a plan

				year solely because the plan provides that clause (i) does not apply to any

				participant’s account in the plan which, as of the close of the preceding plan

				year, has an account balance which does not exceed

				$2,500.

					.

			(b)Effective

			 dateThe amendment made by

			 this section shall apply to plan years beginning after the date of the

			 enactment of this Act.

			

